Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
An examiner's amendment to the record appears below. Should the changesand/or additions be unacceptable to applicant, an amendment may be filed as provided by37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted nolater than the payment of the issue fee. 
-Canceled claims 7-16.

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 2/5/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-6 and 17-20 are allowed because the prior art of record fails to disclose that:
-a cable receptacle communicatively coupled to the die cable, wherein the cable receptacle is engageable with a bolster cable of a machine press communicatively coupled to a press line programmable logic controller as combined in claims 1 and 17.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842